Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2709 Filed 12/02/20 Page 1 of 9




                      Exhibit 20
Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2710 Filed 12/02/20 Page 2 of 9




                              STATE OF MICHIGAN
             IN THE THIRD CIRCUIT COURT FOR THE COUNTY OF WAYNE

 CHERYL A. COSTANTINO and EDWARD
 P. MCCALL, JR.,

             Plaintiffs,
        v.                                           Case No. 20-014780-AW

 CITY OF DETROIT; DETROIT ELECTION
 COMMISSION; JANICE M. WINFREY, in
 her official capacity as the CLERK OF THE
 CITY OF DETROIT and the Chairperson of
 the DETROIT ELECTION COMMISSION;
 CATHY M. GARRETT, in her official
 capacity as the CLERK OF WAYNE
 COUNTY; and the WAYNE COUNTY
 BOARD OF CANVASSERS,

             Defendants,
        v.

 MICHIGAN DEMOCRATIC PARTY,

           [Proposed] Intervenor Defendant.
 ____________________________________/


                                AFFIDAVIT OF DAVID JAFFE

        I, David Jaffe, having been duly sworn according to law, do hereby depose and state as

 follows.

        1.      I am at least 18 years of age and have personal knowledge of the below facts,

 which are true and accurate to the best of my knowledge and belief.

        2.      I am a United States citizen and a resident of and registered voter in Michigan,

 and I am an attorney licensed to practice in Michigan. I served as a law clerk to Chief Judge

 James Browning of the U.S. Court of Appeals for the Ninth Circuit, and to (then) Justice William

 Rehnquist of the Supreme Court of the United States. I currently have my own solo law practice,


                                                 1
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2711 Filed 12/02/20 Page 3 of 9




 and have in the past been a partner at Honigman Miller Schwartz and Cohn and the Vice

 President, General Counsel and Secretary of Guardian Industries Corp. (among other positions).

            3.   On November 2, 3, and 4, 2020, I served as a credentialed challenger for the

 Michigan Democratic Party at the Detroit Absent Voter Counting Board (AVCB) at TCF Center

 in Detroit, Michigan, where the Detroit absent voter ballots were being counted. In addition, I

 was the team leader for the Democratic Party challengers. I have been an election challenger at

 many elections in Michigan, including at the AVCB at TCF Center for the August 2020 primary

 election. I was present in the counting room at TCF Center on Monday, November 2 for the pre-

 processing of ballots and on November 3 and 4 for the continued processing and tabulation of the

 ballots.

            4.   Michigan law provides that the Democratic Party and the Republican Party are

 each permitted to appoint challengers to serve in precincts and in AVCBs.

            5.   In addition, the law provides that other organizations may apply for permission to

 have challengers in those locations. In addition to challengers from the two parties, I personally

 saw challengers with credentials from an organization identified as the Election Integrity Fund

 (EIF), as well as from the NAACP and the Lawyers Committee for Civil Rights.

            6.   I was present on Monday, November 2 from approximately 9:00 am until

 approximately 8:00 pm, on Tuesday, November 3, from 6:00 a.m. until approximately 3:30 a.m.

 on Wednesday, November 4, and again on Wednesday, November 4 from approximately 9:30

 a.m. until shortly after 6:00 a.m. on Thursday, November 5.

            7.   During most of the time I was present on November 3 and during the day and

 early evening of November 4, there appeared to me to be at least 100 Republican Party




                                                  2
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2712 Filed 12/02/20 Page 4 of 9




 challengers inside the AVCB at TCF. As the night of November 4 progressed, some challengers

 from each group left the room.

        8.      During that time, there were also many challengers from EIF, and I saw the EIF

 and Republican Party challengers regularly conferring with each other. It was evident to me that

 they were coordinating their efforts.

        9.      This meant that the Republican Party effectively had many more challengers in

 the room than did the Democratic Party.

        10.     It was my perception that all challengers had a full opportunity to observe what

 was going on and to raise issues with supervisors and election officials.

        11.     The political parties and other authorized challenging organizations were invited

 to a walkthrough of the Detroit AVCB set up at TCF Center on Thursday, October 29, 2020, and

 were also given a detailed explanation of the procedure which would be followed and the

 opportunity to ask questions. We all had access to the Michigan Election Law, the Secretary of

 State’s Election Officials Manual, and other materials. Nevertheless, it was my observation that

 many of the Republican and EIF challengers were not well trained and did not understand the

 process by which ballots were handled or tabulated in an AVCB.

        12.     Over the course of the pre-processing and tabulation, Democratic challengers

 reported to me about their observations and, of course, I was observing the work being done.

 From time to time I, or other Democratic, Republican, and other challengers, observed minor

 procedural errors by election inspectors, called those errors to the attention of supervisors, and

 were satisfied that the supervisors had corrected the error and explained proper procedure to the

 election inspectors. I spoke with several Republican challengers who expressed their view, and

 in a couple of cases their surprise, that there were no material issues in the counting.



                                                   3
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2713 Filed 12/02/20 Page 5 of 9




        13.     I received very few reports of unresolved issues from Democratic challengers, but

 did receive many reports of conduct by Republican or EIF challengers that was aggressive,

 abusive toward the elections inspectors (and in some cases toward Democratic challengers),

 and/or clearly designed to obstruct and delay the counting of votes.

        14.     There was a person from the Election Integrity Fund, who was identified to me as

 Timothy Griffin, who appeared to be playing a supervisory role. I observed that he initially

 came into the counting area in the early morning of November 3, evidently representing himself

 as a duly credentialed challenger. I have been advised that Mr. Griffin is a resident of and a

 voter in Virginia. After a short while, I observed Mr. Griffin in the area near the door that was

 provided for poll observers and the press.

        15.     Under Michigan law, mobile phones and other electronic devices were not

 permitted in the counting room while polls were open – from 7:00 a.m. to 8:00 p.m. on

 November 3. I left my mobile phone in my car when I arrived at TCF Center on November 3,

 and returned to my car to retrieve it after the polls closed at 8:00 p.m.

        16.     Mr. Griffin remained in the observer area through the day and evening. I

 personally saw Republican Party challengers and EIF challengers conferring with him

 frequently. I (and other Democratic challengers) observed Mr. Griffin using a cell phone on

 November 3, and mentioned this observation to elections officials. I saw elections officials

 talking with him, evidently directing him to stop using his phone, but I was advised that he

 continued to do so. It was clear that elections officials had not confiscated his phone. I

 observed and received reports of numerous Republican challengers using their phones in the

 counting room during the period when phones were not allowed.




                                                   4
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2714 Filed 12/02/20 Page 6 of 9




        17.     Because of COVID, there was an effort to maintain distance between the elections

 inspectors processing ballots at the tables. In addition, challengers were directed to attempt to

 maintain a six-foot distance, while being permitted to move closer for particular observations.

        18.     The elections officials at TCF Center advised us that all persons in the room were

 required to wear face masks. Officials occasionally made public address announcements

 reminding all present of this requirement. I observed that many of Republican and EIF

 challengers were scornful of the mask requirement and other attempts to protect the workers and

 the other persons at TCF Center.

        19.     Several Republican challengers who refused to comply with the mandate to wear

 masks, and removed masks in close proximity to elections inspectors, were escorted from the

 counting room by Detroit police officers. Others were engaged in conversations with elections

 officials, in which they evidently received warnings.

        20.     Throughout my time at TCF Center, I observed that Republican and EIF

 challengers repeatedly refused to maintain the mandated distance from the elections inspectors,

 and instead hovered over them, often questioning them in a hostile and belligerent manner,

 treating them with shocking disrespect. I observed that almost all of the Republican and EIF

 challengers were white, while most of the Detroit elections inspectors were Black, and found it

 startling and telling that this crowd of white challengers was behaving so aggressively toward the

 mostly Black workers.

        21.     The challengers were directed to address questions and concerns to elections

 supervisors, who were clearly identified by their white shirts with Detroit Elections Department

 insignia, or to team leaders (who were above the supervisors), who were clearly identified by

 their black shirts with Detroit Elections Department insignia. We were also permitted to interact



                                                  5
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2715 Filed 12/02/20 Page 7 of 9




 with the senior elections officials who were present, including Mr. Daniel Baxter, the Detroit

 Director of Elections. We were instructed not to talk unnecessarily to the elections inspectors so

 as not to interfere with their work.

        22.     Nevertheless, I repeatedly witnessed Republican and EIF challengers confronting

 and interrogating elections inspectors, asking their names and political affiliation, and

 demanding explanations of the counting procedures, election laws, and what they were doing. I

 repeatedly witnessed elections supervisors and officials spend their time explaining to the

 Republican and EIF challengers the process and the roles of inspectors, supervisors, and

 challengers.

        23.     One of the things that we asked the Democratic Party challengers to do was to try

 to protect the elections inspectors from abuse and interference, and to intercede and seek

 assistance from supervisors when the Republican and EIF challengers were materially interfering

 with the work of the inspectors or were particularly intimidating and offensive.

        24.     I observed Republican or EIF challengers were removed from the room after

 intimidating and disorderly conduct, or filming in the counting room in violation of the rules.

        25.     It appeared to me that while some of the Republican challengers were there in

 good faith, attempting to monitor the procedure, the greater number of Republican and EIF

 challengers were intentionally interfering with the work of the elections inspectors so as to delay

 the count of the ballots and to harass and intimidate election inspectors.

        26.     Ballots which cannot be read by the tabulators, because, for example, they are

 torn or stained, must be duplicated. In addition, all of the military and overseas ballots must be

 duplicated because they are submitted on forms that cannot be read by the tabulators.




                                                  6
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2716 Filed 12/02/20 Page 8 of 9




        27.     I repeatedly watched the duplication procedure, which was undertaken by three

 elections inspectors as follows: one would read off the votes from the original ballot, the second

 would record these votes on the duplicated ballot, and the third would watch to ensure accuracy.

 The original would be placed in an envelope identified for that purpose, and the duplicate would

 be sent to be tabulated.

        28.     The inspectors endeavored to keep the process visible to challengers while

 maintain social distancing to the extent possible. The elections officials required that there be an

 opportunity for one Republican and one Democratic challenger, and one challenger from another

 group (such as EIF) to observe directly, and that other challengers move back from the table.

        29.     In my judgment this procedure allowed the challengers from each party, and often

 EIF, to confirm the accuracy of the duplication, and I did not receive complaints from

 Democratic challengers that they were unable to see. Some Republican and EIF challengers

 expressed dissatisfaction with the positions at which they were asked to stand. In the situations I

 observed, when a challenger politely stated that he or she could not see and asked for a different

 place, the challenger was accommodated. In a number of cases the election inspectors paused

 after each duplication to show the original and the duplicate to the challengers (from any

 organization) so that they each had the opportunity to confirm the accuracy of the duplication.

        30.     However, Republican and EIF challengers often tried to shove their way closer to

 watch the duplication process, both slowing it down and endangering the inspectors. They often

 began a discussion of where they could stand by shouting aggressively at the inspectors and

 supervisors, rather than by asking for a better vantage point. This approach served to harass and

 intimidate the election workers and to delay the process.




                                                  7
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2717 Filed 12/02/20 Page 9 of 9




         31.     At one point in the early afternoon of Wednesday, the elections officials evidently

 determined that there were too many challengers in the room. They then directed that no

 additional challengers be admitted so that the numerical restriction could be honored. There

 remained many Republican, EIF, Democratic, and other challengers in the room. I wanted to

 bring in additional Democratic challengers, but accepted the determination of the elections

 officials.

         32.     After this happened, people who seemed to be Republican and EIF challengers

 and their supporters began pounding on the doors and windows while chanting and shouting.

         33.     I heard elections inspectors say that there were frightened by the shouting and

 pounding. I felt that the conduct going on outside the room was that of a mob, and found it

 threatening, even though there were police officers present.

         34.     Further, Affiant sayeth not.

                                                                             11/10/2020

 David Jaffe                                                          Date




  State of Florida, County of Palm Beach
                                                           10
 Subscribed and sworn to (or affirmed) before me on this ______ day of November, 2020.


 ______________________________________________
 ____
   _ __________
             __________
             __

 Notary Public

                                    10/27/2023
 My commission expires on _________________________.
                                              Electronic Notary Public
                                  Notarized online using audio-video communication
                                                  8
